                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       CLARENCE RISHER, individually and on               Case No. 19-cv-05602-RS (LB)
                                           behalf of all others similarly situated,
                                  12
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                              DISCOVERY ORDER
                                  13
                                                  v.                                          Re: ECF No. 109
                                  14
                                           ADECCO INC., et al.,
                                  15
                                                         Defendants.
                                  16

                                  17                                            INTRODUCTION
                                  18        This is a putative class action. The named plaintiff, Clarence Risher, alleges that the
                                  19   defendants violated the Telephone Consumer Protection Act (TCPA), 47 U.S.C. § 227, by sending
                                  20   text messages to his cell phone soliciting him for employment with Adecco.1 The parties filed a
                                  21   discovery letter disputing the following: (1) the relevance of the plaintiff’s discovery requests to
                                  22   the motion for class certification and whether the scope of the plaintiff’s discovery is outside the
                                  23   complaint; (2) the status of the defendants’ objections to the discovery production on the basis of
                                  24   undue burden and whether the defendant’s proposed data sample is sufficient; (3) whether the
                                  25

                                  26
                                  27   1
                                        Third Am. Compl. (TAC) – ECF No. 78 at 1; Order – ECF No. 48 at 1; Notice of Change of Name –
                                       ECF No. 108. Citations refer to material in the Electronic Case File (ECF); pinpoint citations are to the
                                  28   ECF-generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-05602-RS (LB)
                                   1   defendants have waived their remaining objections; and (4) the format of certain ESI production.2

                                   2   The court held a hearing on July 15, 2021, and now orders the following.

                                   3         Regarding issues one through three, the court denies the plaintiff’s requests. Essentially, the

                                   4   defendants argue that the plaintiff is seeking discovery outside the scope of his complaint.3 The

                                   5   plaintiff’s Third Amended Complaint alleges that the defendants violated the TCPA by sending

                                   6   text messages using an Automatic Telephone Dialing System (ATDS) to persons who last

                                   7   interacted with Adecco before August 10, 2017, and by sending text messages to a subclass of

                                   8   such persons whose numbers appear on the Do Not Call Registry.4 The plaintiff seeks discovery

                                   9   on an undefined number of text recipients and text messages. For the reasons stated on the record,

                                  10   the court adopts the defendants’ proposal for a responsive production, summarized as follows:

                                  11
                                                  •    The defendants will produce an initial data sample specific to the text message
                                  12                   campaign through which the plaintiff received a text message
Northern District of California
 United States District Court




                                  13              •    The plaintiff will have 14 days to review and provide feedback on the form of the
                                                       defendants’ production
                                  14
                                                  •    The parties must then confer on the scope of a larger data production as applicable, in
                                  15                   the format agreed to by the parties, seeking input from the undersigned as needed to
                                  16                   resolve disagreements regarding the scope of the data production and any objections
                                                       from the defendants based on burden.5
                                  17

                                  18   The contemplated production will be in Excel and will be produced in seven to ten days. Given the
                                  19   agreement to produce the sample in native format (with a larger production to follow, presumably
                                  20   also in native format), the court defers consideration of any challenges to the form of production
                                  21   until there is a concrete dispute.
                                  22

                                  23

                                  24

                                  25

                                  26
                                       2
                                           Letter Brief – ECF No. 109 at 1–7.
                                       3
                                           Id. at 3.
                                  27   4
                                           TAC – ECF No. 78 at 9 (¶ 35).
                                  28   5
                                           Id. at 4.

                                       ORDER – No. 19-cv-05602-RS (LB)                       2
                                   1       The plaintiff filed a motion for leave to file a Fourth Amended Complaint early this morning.6

                                   2   If that complaint changes the scope of discovery, the parties can revisit the dispute.

                                   3

                                   4       IT IS SO ORDERED.

                                   5       Dated: July 15, 2021

                                   6                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   7                                                    United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       6
                                        Motion for Leave to Amend Compl. – ECF No. 113; Proposed Fourth Am. Compl., Ex. 1 to id. –
                                  28   ECF No. 113-2.

                                       ORDER – No. 19-cv-05602-RS (LB)                   3
